Citation Nr: 1613901	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-26 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a higher rating for left knee chondromalacia patella, rated as 10 percent disabling for limitation of flexion and noncompensably disabling for limitation of extension. 

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1983 to June 1987.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which continued a noncompensable rating for a left knee disability and confirmed the denial of entitlement to service connection for hepatitis C.  

In December 2011, the Veteran testified via telephone before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in June 2012 when it was remanded for further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's chondromalacia patella of the left knee manifests limitation of flexion to 115 degrees with limitation of extension to 5 degrees and frequent episodes of locking, dislocation, joint pain, and effusion.

2.  The evidence of record is in relative equipoise as to whether the Veteran's hepatitis C is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for a separate rating of 20 percent, but not higher, for chondromalacia patella of the left knee based on locking and dislocation of semilunar cartilage have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262 (2015).

2.  The criteria for a rating in excess of 10 percent for chondromalacia patella of the left knee based on limitation of flexion are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260.

3.  The criteria for a compensable rating for chondromalacia patella of the left knee based on limitation of extension are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5261.

4.  The criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.1, 3.301, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for chondromalacia patella of the left knee, status post medical facet chondroplasty, was awarded in a January 1994 rating decision with an initial noncompensable evaluation assigned effective April 19, 1993.  The March 2008 rating decision on appeal continued the noncompensable evaluation.  In a January 2014 rating decision, the Veteran's left knee disability was assigned an increased 10 percent evaluation for limitation of flexion and a separate noncompensable rating for limitation of extension, both effective December 28, 2006.  The Veteran's left knee is therefore rated as 10 percent disabling for limitation of flexion and noncompensably disabling for limitation of extension throughout the claims period.  The Veteran contends that higher ratings are warranted as the left knee manifests pain and pops out of place/dislocates with activity.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee chondromalacia patella is currently rated under Diagnostic Code 5003 for degenerative arthritis and associated limitation of motion.  Under Diagnostic Code 5003, a 10 percent evaluation is assigned when limitation of motion is noncompensable for a major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Veteran was diagnosed with degenerative joint disease of the left medial and patellofemoral compartments by the December 2013 VA examiner based on X-rays results.  The patellofemoral compartment arthritis was attributed to the Veteran's in-service knee surgery and current service-connected left knee disability; therefore, Diagnostic Code 5003 is for application in this case.  Although the diagnostic code provides a maximum 20 percent evaluation, the Veteran's service-connected disability clearly affects only one major joint: the left knee.  Thus, an increased rating is not warranted under Diagnostic Code 5003 at any time during the claims period. 

While an increased rating is not warranted under Diagnostic Code 5003, the Board finds that the Veteran's left knee disability most nearly approximates the criteria contemplated by Diagnostic Code 5258 and a separate 20 percent rating.  Under Diagnostic Code 5258, a maximum 20 percent evaluation is possible for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran has consistently complained of left knee locking, popping, and joint pain throughout the claims period.  He credibly reported all three of these symptoms at the December 2011 hearing and clinical records from the Snake River Correction Institution (SRCI) document the Veteran's complaints and treatment.  For example, in February 2005, the Veteran was seen with increased knee pain for three weeks following a left knee injury and dislocation while playing basketball.  He complained of constant knee pain since the injury two months later in April 2005 with limitation of motion, difficulty squatting, and joint effusion.  The Veteran was again treated for increasing left knee pain in December 2012 when he complained of constant aching and joint popping.  A month later, in January 2013, the left knee showed some improvement, but the Veteran continued to report experiencing knee swelling and locking.  The medial collateral ligament was very loose and tender upon examination and the Veteran once again manifested a joint effusion.  The December 2013 VA examiner determined that the Veteran's left knee crepitus and effusions were due to the service-connected disability, and the Veteran reported further episodes of knee cracking and popping at the examination.  Based on the lay and medical evidence of frequent episodes of locking, pain, and effusion into the joint, a 20 percent rating is warranted under Diagnostic Code 5258 throughout the claims period. 

The award of a separate rating under Diagnostic Code 5258 is permissible in this case as the symptoms of locking, dislocation, and effusion are separate and distinct from the current left knee evaluations based on limitation of flexion and extension.  Diagnostic Code 5258 does not on its face contemplate limitation of motion.  In addition, while VA's General Counsel has held that Diagnostic Code 5259 (pertaining to removal of the semilunar cartilage) may contemplate limitation of motion, it has never addressed whether Diagnostic Code 5258 for dislocation of the cartilage similarly encompasses limited motion of the knee.  In any event, the Board finds that in this case, the Veteran's service-connected knee disability has manifested symptoms of locking, dislocation, and joint effusion that are not contemplated by the ratings assigned under Diagnostic Codes 5003 and 5260-61.   Therefore the award of a separate evaluation based upon locking, dislocation, and effusion does is not deemed pyramiding.  See 38 C.F.R. § 4.14.  

The record also contains lay evidence indicating that the Veteran experiences instability of the left knee; however, there is no basis for a separate rating for instability under Diagnostic Code 5257.  The left knee was stable during all physical examinations conducted during the claims period and instability or subluxation of the left knee is already considered by Diagnostic Code 5258.  The evaluation of the same disability or the same manifestations under various diagnoses is prohibited.  38 C.F.R. § 4.14.  Diagnostic Code 5258 contemplates dislocation of the cartilage of the knee which, in this case, has resulted in giving way of the Veteran's knee joint.  Similarly, Diagnostic Code 5257 relates to instability and subluxation of the joint, i.e., incomplete or partial dislocation.  See Dorland's Illustrated Medical Dictionary, 31st Ed. (2007), p.1817.  Hence, rating the Veteran's left knee condition under both diagnostic codes would violate the rule against pyramiding detailed in 38 C.F.R. § 4.14 as the symptomatology contemplated by both is not separate and distinct.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  An increased 30 percent rating is also not warranted under Diagnostic Code 5257.  As noted above, while the Veteran has complained of left knee instability on several occasions, objective testing has universally indicated a stable knee joint.  The Veteran is competent to report his symptoms, but as the medical evidence indicates the joint is stable, the Board cannot conclude that the Veteran's disability most nearly approximates severe subluxation or instability of the left knee under Diagnostic Code 5257.  

The Board must now consider whether increased ratings are warranted for limitation of motion of the left knee.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of a leg warrants a 10 percent evaluation if flexion is limited to 45 degrees and a 20 percent evaluation is assigned if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg warrants a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Veteran is currently in receipt of a 10 percent evaluation for limitation of flexion (assigned for noncompensable limitation of motion in accordance with Diagnostic Code 5003) and a separate noncompensable evaluation for limitation of extension.  Range of motion was most limited at the December 2013 VA examination when flexion was measured to 115 degrees with pain at the endpoint of testing.  Extension was measured to 5 degrees with no evidence of painful motion.  There was no additional loss of motion with repetitive testing and the VA examiner identified limited motion as the Veteran's only functional impairment.  The Veteran reported experiencing flare-ups of left knee symptoms, but only following overuse.  He reported that he stopped playing basketball due to knee pain, but still regularly walked two miles on the track and could jog short distances.  Thus, even with consideration of all relevant functional factors, it is clear that the Veteran does not experience a significant loss of function and his restricted left knee motion most nearly approximates flexion limited to 115 degrees and extension limited to 5 degrees.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These findings are contemplated by noncompensable ratings under Diagnostic Codes 5261 and 5260, respectively.  

Although the Veteran manifests noncompensable limitation of flexion and extension, he is currently in receipt of a 10 percent rating for limitation of flexion.  This evaluation was assigned in the January 2014 rating decision under Diagnostic Code 5003 which provides for a 10 percent rating that is combined, not added, for each major joint affected by noncompensable limitation of motion under the appropriate diagnostic codes.  In other words, the Veteran's left knee manifests limitation of flexion, but not of sufficient severity to warrant a compensable rating under Diagnostic Code 5260.  He is therefore assigned a 10 percent rating under Diagnostic Code 5003 to compensate for painful and limited motion, separate from the 20 percent evaluation assigned for dislocation of the semilunar cartilage under Diagnostic Code 5258.  

The Veteran's left knee disability also manifests noncompensable limitation of extension, but a separate 10 percent rating is not warranted under Diagnostic Code 5003.  VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension, but specified that these separate ratings were only appropriate under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  The Veteran's limitation of extension is noncompensable under Diagnostic Code 5261 and the current 10 percent evaluation for limitation of flexion is assigned under Diagnostic Code 5003 for arthritis rather than Diagnostic Code 5260.  Diagnostic Code 5003 also specifically notes that a 10 percent rating is combined, not added, for each major joint affected by noncompensable limited motion.  Therefore, it is not appropriate to award the Veteran a separate 10 percent rating under Diagnostic Code 5003 for limitation of extension.

In sum, the Veteran's left knee chondromalacia patella warrants a 20 percent rating under Diagnostic Code 5258 for dislocation of the semilunar cartilage and a separate 10 percent rating under Diagnostic Code 5003 for noncompensable limitation of flexion.  A separate noncompensable rating for limitation of extension is also in place and will not be disturbed by the Board.  Separate or increased ratings are not appropriate under Diagnostic Codes 5257 for subluxation/instability or Diagnostic Code 5003 for degenerative arthritis.  

The Board has considered whether there is any other schedular basis for granting a higher or separate rating, but has found none.  The Veteran has not demonstrated knee ankylosis or impairment of the tibia and fibula and Diagnostic Codes 5256 and 5262 are not for application.  A separate or increased rating is also not possible under Diagnostic Code 5259 for removal of the semilunar cartilage.  This diagnostic code provides for a maximum 10 percent rating and contemplates limitation of motion; therefore, assigning a separate rating under this diagnostic code would violate the rule against pyramiding.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for any separate or increased schedular ratings in addition to the rating assigned above.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left knee condition is manifested by symptoms such as painful limited motion, episodes of locking, and dislocation and effusion.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the left knee disability.  As the Veteran's condition is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

Entitlement to a TDIU is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106   (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected left knee disability.  He is not in receipt of Social Security disability benefits and has worked in the kitchen at SRCI during his incarceration.  There is no lay or medical evidence that the Veteran's left knee disability renders him unable to perform employment activities and the December 2013 VA examiner found that the left knee condition only limited the Veteran's ability to perform strenuous or heavy duty employment.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected left knee disability.


Service Connection Claim

The Veteran contends that service connection is warranted for hepatitis C as it was incurred during active duty service.  Service connection is granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The record clearly establishes the presence of a current disability.  The Veteran credibly testified during the December 2011 hearing that he was initially diagnosed with hepatitis C in 1992 by the American Red Cross.  Medical history and examination reports dated from March 2004 (and prepared in connection with his transfer to SRCI) document a prior history of hepatitis C.  The March 2004 medical history form also includes the Veteran's reports that his hepatitis has been present since at least 1992, and possibly as early as 1983 when he was diagnosed with gonorrhea.  Liver biopsies were performed in August 2007 and January 2012 and the Veteran was treated with Interferon from February 2012 to August 2012.  Subsequent laboratory testing shows the treatment was successful with full clearance of hepatitis C from the Veteran's system.  

An in-service injury is also established.  Service treatment records are negative for complaints or treatment related to hepatitis C, but the Veteran was diagnosed with gonorrhea in February 1986 and treated with penicillin.  The official record of medical care documenting the laboratory results and treatment shows that the disease was incurred in the line of duty and not as a result of the Veteran's misconduct.  Service records do not document any other risk factors associated with hepatitis C, such as drug use or tattoos.  An in-service injury is therefore established as the diagnosis of gonorrhea indicates the Veteran engaged in unprotected sexual activity during active duty. 

Regarding the third element of service connection, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's hepatitis was incurred due to service.  The record does not establish any hepatitis-risk factors other than the Veteran's unprotected sexual activity: the March 2004 medical forms from the Veteran's transfer to SRCI indicate a possible blood transfusion in 1985 (presumably associated with the Veteran's in-service left knee surgery) and intravenous drug use in 1985, also during active service.  However, review of the Veteran's left knee surgical report establishes that a blood transfusion was not performed.  It is also not clear where the notation regarding drug use originated-the Veteran denied any history of drug use on his prison transfer medical history report and there is no evidence in service or post service records that he has used intravenous drugs.  A VA examiner who reviewed the Veteran's medical records in December 2013 identified the Veteran's hepatitis risk factors as unprotected sexual activity ("gonorrhea in '83"), intravenous drug use, and a possible blood transfusion.  As the last two factors are essentially ruled out by the lay and medical evidence of record, the Veteran's history of gonorrhea in active service remains his only documented hepatitis C risk factor. 

Service-connected benefits are not payable if a disability is the result of a Veteran's own willful misconduct; however, the residuals of venereal disease are not considered the result of willful misconduct.  38 U.S.C.A. §§ 105, 1110, 1131; 38 C.F.R. § 3.1(n), 3.301(c)(1).  The Veteran's service treatment records also document that the finding of gonorrhea in 1986 was not due to willful misconduct.  Although the record does not contain a medical opinion or other objective evidence definitely linking the Veteran's hepatitis C to his unprotected sexual activity during active service, there is also no evidence establishing a different etiology for the condition.  As service treatment records document treatment for gonorrhea during active duty and this specific episode of unprotected sexual activity remains the Veteran's only documented hepatitis C risk factor, the Board will resolve any doubt in the Veteran's favor and conclude that service connection is warranted for hepatitis C.  See 38 U.S.C.A. § 5107(b).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VA has substantially satisfied the duties to notify and assist with respect to the claim for entitlement to service connection for hepatitis C.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) regarding the increased rating claim was furnished to the Veteran in a February 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  A VA examination was conducted in December 2013 to determine the current severity of the service-connected left knee condition.  VA has also complied with the June 2012 remand orders of the Board by obtaining records of private treatment reported by the Veteran at the December 2011 hearing and examining the Veteran's left knee in December 2013.  The case was then readjudicated in the January 2014 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  


ORDER

Entitlement to a separate 20 percent rating, but not higher, for chondromalacia patella of the left knee based on locking and dislocation of semilunar cartilage is granted.

Entitlement to a higher rating for left knee chondromalacia patella, rated as 10 percent disabling for limitation of flexion and noncompensably disabling for limitation of extension, is denied.




Entitlement to service connection for hepatitis C is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


